Citation Nr: 1107248	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Bay Pines, Florida


THE ISSUES

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the Veteran at the Manatee Memorial 
Hospital, in Bradenton, Florida, for the period extending from 
February 18, 2009, to February 21, 2009.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the US Navy from August 1944 to 
May 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 letter determination of the Bay Pines 
VA Medical Center (VAMC), located in Bay Pines, Florida, that 
found that reimbursement for the Veteran's private medical care 
was not authorized.

The Board would point out that when the VAMC informed the 
Veteran of the April 2009 decision, the VAMC failed to 
provide to the Veteran her appellate rights.  In other 
words, the original action from which this claim is based 
was fundamentally flawed on its face.  The matter 
concerning reimbursement is therefore referred back to the 
VAMC so the decision can be reissued and so appellate 
rights can be provided pursuant to 38 C.F.R. § 3.103 
(2010).  


FINDINGS OF FACT

1.  The Bay Pines VAMC notified the appellant in April 2009 that 
reimbursement for medical care received at a private hospital was 
not reimbursable after February 17, 2009.  

2.  The records do not show that the Veteran's daughter has been 
given the proper authority by the Veteran to prosecute an appeal 
on the Veteran's behalf.  

3.  The Veteran or another authorized person did not submit 
either a notice of disagreement or a substantive appeal from the 
April 2009 VAMC determination.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
claim for reimbursement now before it.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.301 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 15, 2009, the Veteran presented herself at the 
emergency department of the Manatee Memorial Hospital.  She had 
been taken to hospital via an ambulance or emergency medical 
services.  Her chief complaint involved a respiratory/cardiac 
condition.  She was admitted with diagnoses of hypoxia, chronic 
obstructive pulmonary disease, dyspnea, and anemia.  The Veteran 
remained in hospital until February 21, 2009.  

Shortly after her release from the hospital, the Manatee Memorial 
Hospital submitted a claim to the Bay Pines VAMC for 
reimbursement for the services provided to the Veteran for the 
period extending from February 15, 2009, to February 21, 2009.  
Upon reviewing the claim, reimbursement for the period extending 
from February 15, 2009, to February 17, 2009, was approved.  The 
remaining period of hospitalization was not approved for 
reimbursement.  The VAMC then sent an abbreviated notification 
letter to the hospital with a copy of that action forwarded to 
the Veteran.  

After consulting with the VAMC, the Veteran's daughter, submitted 
a notice of disagreement.  She did not, however, submit any 
documents, such as a power of attorney or an appointment as a 
guardian, indicating or suggesting that she had standing or the 
legal right to prosecute a claim on behalf of her mother.  In 
response to the Statement of the Case provided by the VAMC, the 
Veteran's daughter proffered a VA Form 9, Appeal to Board of 
Veterans' Appeals.  The Board would note that when the Veteran's 
daughter submitted the VA Form 9, it was not accompanied by any 
documents that show she had the legal authority to proceed on 
behalf of her mother, the Veteran.  The claim has since been 
forwarded to the Board for review.  

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in 
pertinent part, that: 

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation rights 
pursuant to the provisions of this chapter 
and regulations of the Secretary.  

  (b)(1)  Except in the case of 
simultaneously contested claims, notice of 
disagreement shall be filed within one year 
from the date of mailing of notice of the 
result of initial review or determination.  
Such notice, and appeals, must be in 
writing and be filed with the activity 
which entered the determination with which 
disagreement is expressed (hereinafter 
referred to as the "agency of original 
jurisdiction").  A notice of disagreement 
postmarked before the expiration of the 
one-year period will be accepted as timely 
filed.  

  (2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's legal 
guardian, or such accredited 
representative, attorney, or authorized 
agent as may be selected by the claimant or 
legal guardian.  Not more than one 
recognized organization, attorney, or agent 
will be recognized at any one time in the 
prosecution of a claim.  

  (c) If no notice of disagreement is filed 
in accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.  

  (d)(1)  Where the claimant, or the 
claimant's representative, within the time 
specified in this chapter, files a notice 
of disagreement with the decision of the 
agency of original jurisdiction, such 
agency will take such development or review 
action as it deems proper under the 
provisions of regulations not inconsistent 
with this title.  If such action does not 
resolve the disagreement either by granting 
the benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case. . . 
.   

The provisions of 38 C.F.R. § 20.301 (2010) clarify who can file 
an appeal on behalf of the Veteran:

  (a)  Persons authorized.  A Notice of 
Disagreement and/or a Substantive Appeal 
may be filed by a claimant personally, or 
by his or her representative if a proper 
Power of Attorney or declaration of 
representation, as applicable, is on record 
or accompanies such Notice of Disagreement 
or Substantive Appeal.  

  (b)  Claimant rated incompetent by 
Department of Veterans Affairs or under 
disability and unable to file.  If an 
appeal is not filed by a person listed in 
paragraph (a) of this section, and the 
claimant is rated incompetent by the 
Department of Veterans Affairs or has a 
physical, mental, or legal disability which 
prevents the filing of an appeal on his or 
her own behalf, a Notice of Disagreement 
and a Substantive Appeal may be filed by a 
fiduciary appointed to manage the 
claimant's affairs by the Department of 
Veterans Affairs or a court, or by a person 
acting as next friend if the appointed 
fiduciary fails to take needed action or no 
fiduciary has been appointed.  

  (c)  Claimant under disability and able 
to file.  Notwithstanding the fact that a 
fiduciary may have been appointed for a 
claimant, an appeal filed by a claimant 
will be accepted.  

As indicated above, the Veteran was provided with a copy of the 
VAMC's denial of benefits that was sent to the Manatee Memorial 
Hospital.  The Veteran did not subsequently submit either a 
notice of disagreement with or a substantive appeal from the 
adverse decision.  Moreover, there is no indication that she 
appointed any individual, such as her daughter, or an 
organization to be her representative before the VA.  There is 
also no indication that the Veteran has a physical, mental or 
legal disability which prevented the filing of the appeal.  
Additionally, it was the Veteran's daughter that submitted the 
notice of disagreement and the substantive appeal and she did not 
provide any documentation indicating that she had been appointed 
as the Veteran's representative.  

Given these facts, the Board finds that the daughter's notice of 
disagreement and the substantative appeal  may not be considered 
to be either a valid NOD with or a valid substantive appeal from 
the April 2009 VAMC determination.  
 
In addressing a similar factual scenario wherein a Veteran's 
spouse attempted to appeal an adverse decision of the Veteran's 
claim, the United States Court of Appeals for Veterans Claims 
(Court) determined that: 

Because the appellant is no longer 
designated as the veteran's representative 
for VA purposes, and she is not among the 
other individuals listed in section 
7105(b)(2), she lacks standing, and is not 
entitled to file an NOD and a substantive 
appeal with the Board under section 1115.  
The appellant has no "personal stake in the 
outcome of the controversy" (Baker, supra) 
because, should her claim be successful, 
the benefit would flow to the veteran, and 
not to her, in accordance with section 
1115.  Therefore, the appellant has failed 
to demonstrate standing.  See Mokal, supra; 
U.S. CONST. Art. 3, § 1 et seq.  Redding v. 
West, 13 Vet. App. 512, 515 (2000).  

Given the authorities cited above, the Board concludes that the 
Veteran has not has not submitted either a NOD with or a 
substantive appeal from the April 2009 VAMC decision concerning 
reimbursement for private medical expenses.  Therefore, the Board 
does not have jurisdiction to decide the certified appeal and it 
must be dismissed.  


ORDER

The appeal is dismissed.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


